Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 1 of 7 PageID #: 133




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  HUMANA HEALTH PLAN, INC. et al.,                                                      Plaintiffs,

  v.                                                     Civil Action No. 3:19-cv-831-DJH-RSE

  PHYZRX and BLX SPECIALTY
  PHARMACY,                                                                           Defendants.

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        Humana Health Plan, Inc., Humana Insurance Company, and Humana Pharmacy

 Solutions, Inc. (collectively “Humana”) filed this action alleging that Phyzrx and BLX Specialty

 Pharmacy improperly billed for compound drugs in violation of the parties’ contracts. (Docket

 No. 1, PageID # 13) The defendants move to dismiss the case, asserting that the dispute is subject

 to a binding arbitration agreement. (D.N. 15-1, PageID # 66) For the reasons explained below,

 the Court finds that the defendants have waived the right to arbitrate these claims, and the motion

 to dismiss (D.N. 15) will therefore be denied.

                                                  I.

        The Court “take[s] the facts only from the complaint, accepting them as true as [it] must

 do in reviewing a Rule 12(b)(6) motion.” Siefert v. Hamilton Cnty., 951 F.3d 753, 757 (6th Cir.

 2020) (citing Fed. R. Civ. P. 12(b)(6)). This case arises out of a dispute concerning the parties’

 pharmacy provider agreements. (D.N. 1, PageID # 5) Humana alleges that Defendants BLX

 Specialty Pharmacy and Phyzrx violated the agreements by improperly billing for $2,164,297.43

 and $1,135,422.07, respectively. (Id., PageID # 3) Humana unsuccessfully attempted to recoup

 these funds through a “contractually permitted chargeback effort.” (Id.)




                                                  1
Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 2 of 7 PageID #: 134




        Unable to resolve the dispute, Humana filed an arbitration demand with the American

 Arbitration Association in November 2018, pursuant to the agreements’ binding arbitration

 provisions. (Id., PageID # 17) Humana’s agreements with each defendant contained identical

 arbitration provisions. (Id., PageID # 8) The agreements commit to arbitration any “disputes

 concerning the scope, validity or applicability of th[ese] Agreement[s] to arbitrate.”        (Id.)

 Additionally, the agreements note that “[t]he cost of any arbitration proceeding(s) hereunder shall

 be borne equally by the parties. Each party shall be responsible for its own attorneys’ fees and

 such other costs and expenses incurred related to the proceeding, except to the extent applicable

 substantive law specifically provides otherwise.” (Id., PageID # 8–9)

        After it initiated the arbitration proceeding, Humana paid the filing fee of $18,600 and

 made two deposits for estimated arbitrator’s fees, which totaled $16,720.60. (Id., PageID # 17)

 The AAA then informed Humana that the defendants had made none of the required deposits. (Id.)

 Humana and the AAA attempted to obtain the defendants’ payment, but the defendants refused

 and indicated that they would refuse to pay any future costs. (Id.) As a result, the arbitrator

 dismissed the arbitration proceeding on October 23, 2019. (Id.)

        Humana then filed this action on November 13, 2019, in an attempt to resolve the billing

 disputes. (Id., PageID # 1) The defendants move to dismiss for failure to state a claim, arguing

 that a binding arbitration agreement governs the billing disputes. (D.N. 15-1, PageID # 66)

 Humana asserts that the defendants’ actions preclude them from relying on the arbitration

 provision. (D.N. 16, PageID # 102–03) In reply, the defendants maintain that the parties bargained

 for arbitration and that the Court should honor the arbitration provisions. (D.N. 17, PageID # 110–

 111) Humana also moves for leave to file a surresponse (D.N. 18), and the defendants oppose this

 motion. (D.N. 20)




                                                 2
Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 3 of 7 PageID #: 135




                                                  II.

        The parties agree that the arbitration provisions in the pharmacy provider agreements cover

 the billing disputes at the heart of this litigation. (D.N. 15-1, PageID # 66; D.N. 16, PageID # 100)

 Humana argues that the defendants cannot enforce the arbitration clauses because the defendants

 breached the agreements, the defendants are in default under 9 U.S.C. § 3, and the defendants have

 waived the right to arbitrate. (D.N. 16, PageID # 102–03) Because the Court finds that the

 defendants have waived the right to arbitrate, the Court need not address Humana’s other

 arguments.

        “The [Federal Arbitration Act] manifests a ‘liberal federal policy favoring arbitration

 agreements.’” Solo v. United Parcel Serv. Co., 947 F.3d 968, 972 (6th Cir. 2020) (quoting

 Hergenreder v. Bickford Senior Living Grp., LLC, 656 F.3d 411, 416 (6th Cir. 2011)). In view of

 this federal policy, the “waiver of the right to arbitration is not to be lightly inferred.” Borror

 Prop. Mgmt., LLC v. Oro Karric North, LLC, 979 F.3d 491, 494 (6th Cir. 2020) (quoting Johnson

 Assocs. Corp. v. HL Operating Corp., 680 F.3d 713, 717 (6th Cir. 2012)). “A party’s ‘failure to

 pursue arbitration’ in spite of a compulsory arbitration provision means that the party ‘has failed

 to state a claim’” under Federal Rule of Civil Procedure 12(b)(6). Knight v. Idea Buyer, LLC, 723

 F. App’x 300, 301 (6th Cir. 2018) (quoting Teamsters Loc. Union 480 v. United Parcel Serv., Inc.,

 748 F.3d 281, 286 (6th Cir. 2014)). But “[a] party implicitly waives its arbitration right, . . . when

 (1) the party’s acts are ‘completely inconsistent’ with its arbitration right and (2) the party’s

 conduct is prejudicial to an opposing party. . . .” Borror, 979 F.3d at 494 (citing Shy v. Navistar

 Int’l Corp., 781 F.3d 820, 827–28 (6th Cir. 2015)).

        With respect to the first element, although the Sixth Circuit has “declined to sharply define

 what conduct suffices [to establish waiver], it typically involves a defendant’s failure to timely




                                                   3
Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 4 of 7 PageID #: 136




 invoke arbitration after being sued or its interference with a plaintiff’s pre-litigation efforts to

 arbitrate.” JPD, Inc. v. Chronimed Holdings, Inc., 539 F.3d 388, 393 (6th Cir. 2008) (citing

 Highlands Wellmont Health Network, Inc. v. John Deere Health Plan, Inc., 350 F.3d 568, 574 (6th

 Cir. 2003)). “The strong presumption in favor of arbitration works against finding waiver in cases

 other than those with the most compelling fact patterns.” Id. (citing Highlands, 350 F.3d at 573).

        The Sixth Circuit has repeatedly held that a party did not waive its right to arbitrate when

 it simply “refused to arbitrate, prior to the commencement of litigation, on the grounds that its

 opponent’s claims were substantively weak.” Shy, 781 F.3d at 829 (citing JPD, 539 F.3d at 394).

 In these situations, a party’s pre-litigation letter indicating that it would not arbitrate amounted “to

 nothing more than the typical posturing that may occur where one party is attempting to ‘stare

 down’ the other party in the hope that the other party will simply give up.” Highlands, 350 F.3d

 at 574; see e.g. Borror, 979 F.3d at 495; Shy, 781 F.3d at 829. In contrast, the Sixth Circuit has

 recognized that a party “may have had a better argument for waiver” if the party requesting

 arbitration “had frustrated the arbitration process upon commencement.” Highlands, 350 F.3d at

 574.

        The defendants assert that their failure to pay arbitration fees was unintentional and not

 “completely inconsistent” with reliance on their arbitration rights. (D.N. 15-1, PageID # 70; D.N.

 17, PageID # 117) This is not a situation, however, where the defendants’ actions represent a

 “stare-down,” hoping that the other side will yield prior to taking action to remedy an alleged

 breach. Shy, 781 F.3d at 829. Here, Humana did not merely send the defendants a letter

 demanding arbitration, it also instituted arbitration proceedings against the defendants and paid its

 portion of the filing fees and estimated arbitrator fees, which totaled $35,320.60. (D.N. 1, PageID

 # 17) Humana and the AAA attempted to get the defendants to pay their share of the arbitration




                                                    4
Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 5 of 7 PageID #: 137




 fees, but the defendants refused, and they stated that they would not pay these fees in the future.1

 (Id.) Any assertion that the defendants’ failure to pay was unintentional belies the undisputed

 record before the Court that the defendants have not paid, nor attempted to pay, the fees associated

 with arbitrating the parties’ dispute. Unlike a pre-litigation refusal to arbitrate, the defendants’

 failure to pay has frustrated a formal arbitration after its commencement.2 Highlands, 350 F.3d at

 574. In short, the defendants thwarted the arbitration process and interfered with Humana’s “pre-

 litigation efforts to arbitrate,” and the defendants’ failure to pay therefore constitutes a “compelling

 fact pattern[]” where the defendants’ actions are “completely inconsistent” with their arbitration

 rights. JPD, 539 F.3d at 393 (citing Highlands, 350 F.3d at 573–74).

        To establish that the defendants waived their right to arbitrate, Humana must also

 demonstrate that it has suffered prejudice. Solo, 947 F.3d at 975. Actual prejudice exists where

 the parties suffer delay and expense after the commencement of formal proceedings but not where

 the prejudice is based on a refusal to arbitrate before the commencement of formal proceedings.

 Id. at 976; see also Hurley v. Deutsche Bank Tr. Co. Americas, 610 F.3d 334, 340 (6th Cir. 2010)

 (finding that delay in assertion of arbitration rights combined with expenses incurred in litigating

 the claim constituted actual prejudice).




 1
   In fact, in their briefing on the motion to dismiss, the defendants never assert willingness to pay
 the arbitration fees should the case return to arbitration.
 2
   The defendants attempt to avoid this conclusion by asserting that rule 57 of the commercial rules
 of arbitration resolves the issue. (D.N. 17, PageID # 111–12) In the event of nonpayment of
 arbitration fees by one party, rule 57 allows one party to advance all the fees and provides the
 arbitrator with flexibility to modify the award to reflect the nonpayment. Am. Arb. Ass’n,
 Commercial Arbitration Rules and Mediation Procedures Rule 57 (2013). Rule 57 does not,
 however, require one party to advance all the fees in the event of nonpayment. Id. If one party
 chooses not to pay all the fees, rule 57 allows the arbitrator to suspend and then terminate the
 proceedings, which the arbitrator did here. (D.N. 1, PageID # 17) The fact that rule 57 allows
 Humana to advance the fees before the arbitrator dismisses the case does not prevent the
 defendants from waiving the right to arbitrate by refusing to pay fees.


                                                    5
Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 6 of 7 PageID #: 138




        The defendants assert that they have not prejudiced Humana because they filed this motion

 to dismiss at the beginning of the litigation, and the parties have conducted no discovery. (D.N.

 15-1, PageID # 70–71) Although this case remains at the beginning stages of litigation, two years

 have passed since the initial arbitration filing; Humana has paid more than $30,000 in arbitration

 fees3; and it has incurred expenses to bring this action after unsuccessfully attempting to arbitrate

 the claim with the defendants. (D.N. 1, PageID # 17) Under these circumstances, Humana has

 demonstrated actual prejudice stemming from the defendants’ continued refusal to participate in

 arbitration by paying the required fees. Solo, 947 F.3d at 976. Because the defendants’ actions

 are “completely inconsistent” with their arbitration rights and Humana has suffered prejudice as a

 result, the defendants have waived the right to arbitration in this case. Borror, 979 F.3d at 494.




 3
   The defendants assert that Humana received a refund of a substantial portion of the arbitration
 fees, but the defendants make no attempt to quantify this alleged reimbursement. (D.N. 17, PageID
 # 117) The Court therefore accepts Humana’s allegation of fees as true consistent with its
 obligation to accept all facts as true at the motion-to-dismiss stage. Seifert, 951 F.3d at 757 (citing
 Fed. R. Civ. P. 12(b)(6)).


                                                   6
Case 3:19-cv-00831-DJH-RSE Document 21 Filed 03/05/21 Page 7 of 7 PageID #: 139




                                                        III.

          For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

 hereby

          ORDERED as follows:

          (1)      The defendants’ motion to dismiss for failure to state a claim (D.N. 15) is DENIED.

          (2)      Humana’s motion for leave to file a surresponse (D.N. 18) is DENIED as moot.

          (3)      The Court requests that Magistrate Judge Regina S. Edwards set a status conference

 to establish an expedited litigation plan by which the case may proceed.

          March 5, 2021




                                                    7
